Robinson, J.,
delivered the opinion of the Court.
Suit was brought in the Court below, to recover from the appellant the sum of six hundred dollars, rent alleged to be due for tliree-fourtbs of a year beginning on the 1st day of May, 1873, and payable quarterly in the sum of two hundred dollars.
It appears that in the early part of 1868, the appellee rented to the appellant, certain property in Baltimore county, consisting of a dwelling-house and five acres of land attached, for three years, at an annual rent of eight hundred dollars. In pursuance of said contract, the appellant entered upon the premises, and continued to occupy the same, until the 9th of December, 1872, paying therefor the stipulated rent quarterly, as it became due.
*450There is some discrepancy in the testimony, as tó the precise date of the notice from the appellant to the appellee of'his intention to quit the premises, but this is immaterial, for the appellant admits he gave but Jive months’ notice prior to May 1st, 1873, the end of the year of tenancy.
It thus appears from the above statément, that the appellant, remained in the occupation of the house and premises for more than eighteen months after the expiration of the original term of renting, paying rent therefor at the rate agreed upon when he toot possession of the property.
It is very clear that the tenancy thus existing between the parties, at the time the appellant gave notice of his intention to quit, was a tenancy from year to yearr.
Without reviewing the many cases in which the question of tenancy- has been considered, it is sufficient to say, that it is now well settled, if the tenant remains in possession after the expiration of a term of years with the consent of the landlord, the law will imply a new renting without a definite period for its termination ; and in such cases if either party desires to terminate the tenancy, good faith requires that reasonable notice be given. Jackson vs. Wilsey, 9 John., 267; Lesley vs. Randolph, 4 Rawle, 123; Jackson vs. Salmon, 4 Wend., 327; Roe on demise of Bree vs. Lees, 2 W. Blackstone, 1171; Richardson vs. Langridge, 4 Taunt., 128, 131.
By the ancient law, it is true such a tenanev continued only during the pleasure of the parties, and might have been put an end to at any time by either party, the lessee in such cases being called, and in fact being, a mere tenant at will. But it was early determined upon principles of justice and sound policy, that estates at will were equally at the will of both parties, and neither was permitted to exercise this right contrary to equity and good faith.
Hence it was held the lessor could not determine the estate after the tenant had sown, and before he'had reaped *451his crop, so as to prevent the necessary ogress and regress to take away the emblements, nor could the tenant terminate the estate before the period for the payment of the rent arrived, so as to deprive the landlord of his rent.
(Decided 19th January, 1876.)
In Doe, demise of Martin vs. Watts, 7 Term R., 85, Lord Kenyon said, as early as the time of the year books it was held, that a general occupation was an occupation from year to year, and that a tenant could not be turned out without reasonable notice.
In the absence of statutory provision on the subject, the question as to what is a reasonable notice in such cases is too well settled to be questioned now. In Right vs. Darby & Bristow, 1 Term R., 162, it was held that in the case of a tenancy from year to year, there must be half a year’s notice to quit. Lord Manseii-ld said, if there be a lease for a year, and by consent of both parties the tenant continues in possession afterwards, the law implies a tacit renovation of the contract. But then it is necessary for the sake of convenience, that if either party should be inclined to change his mind, he should give the other half a year’s notice, before the expiration of the next or any following year. It was also held in the same case, that so far as regards the notice to quit, there was no distinction between houses and lands.
The tenancy between the parties in this case being a tenancy from year to year, it follows from what we have said, that in order to terminate it, the appellant should have given six months notice prior to the expiration of the tenancy.
There was no error therefore in granting the plaintiff’s, and in refusing the defendant’s prayers, and the judgment will be affirmed.

Judgment affirmed.